F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 21 2000
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                 Clerk

 ANTHONY LYN KIMBROUGH,

           Petitioner - Appellant,
 vs.                                                    No. 99-5210
                                                  (D.C. No. 98-CV-672-H)
 GARY GIBSON, Warden, Oklahoma                          (N.D. Okla.)
 State Penitentiary,

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Mr. Kimbrough, an inmate appearing pro se, seeks to appeal from the

denial of his 28 U.S.C. § 2254 motion. Mr. Kimbrough was convicted in

Oklahoma state court of first degree murder, trafficking in illegal drugs, and

failure to obtain a tax stamp. He was sentenced to life imprisonment without

parole, life imprisonment with the possibility of parole, and five years

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
imprisonment, respectively, sentences to run consecutively. His conviction was

affirmed by the Oklahoma Court of Criminal Appeals (OCCA) on October 18,

1995.

        Mr. Kimbrough sought post-conviction relief in Oklahoma state court on

April 22, 1997. The state court denied his application on June 13, 1997, and the

OCCA affirmed the denial on August 15, 1997. The present habeas petition was

not filed until September 3, 1998.

        After the passage of AEDPA, habeas petitions must be filed within one year

from the date of final conviction. See 28 U.S.C. § 2244(d)(1)(A). However,

when a conviction becomes final prior to April 24, 1996, the effective date of

AEDPA, a petitioner has until April 23, 1997 to file his habeas petition. See

United States v. Simmonds, 111 F.3d 737, 745 (10th Cir. 1997). Mr.

Kimbrough’s conviction became final on January 16, 1996, ninety days after his

sentence was affirmed on direct appeal and the time to file a petition for certiorari

with the United State Supreme Court had passed.

        Mr. Kimbrough’s habeas petition was not filed until September 3, 1998,

over a year after his April 23, 1997 deadline. Therefore, he is time barred unless

the deadline was tolled by the pendency of his state post-conviction motions. See

28 U.S.C. § 2244(d)(2). Mr. Kimbrough properly filed an application for post-

conviction relief on April 22, 1997, the day before his one year filing period was


                                         -2-
to expire. Thus, the limitations period was tolled until August 15, 1997, when the

OCCA denied his application on appeal. It ran out within days thereafter and

well before he filed the present petition (September 3, 1998). Thus, the petition

is time barred.

      We DENY a certificate of appealability, DENY Mr. Kimbrough’s motions

for an evidentiary hearing and for appointment of counsel, DENY his petition for

a writ of ad-testificandum and DISMISS the appeal.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-